DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 17/163,377 filed on January 30, 2021, presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “a computing device configured to: receive...determine...transmit...analyze...transmit...generate” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 19-20 are objected to because of the following informality: line 2 of claim 19 should recite – the [[computing]] device --.  Claim 20 inherits this deficiency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claims 1, 9, and 17, lines 10-12 of claim 1 recite “transmit each configuration parameter to a second service of a plurality of second services such that each configuration parameter is transmitted to a different second service based on the sub-prefix of the corresponding pair.” It is unclear whether this refers to the previously recited configuration parameters and what “the sub-prefix of the corresponding pair refers to, which renders the scope of the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted claim 1 as reciting -- transmit each of the configuration parameters to a second service of a plurality of second services such that each of the configuration parameters is transmitted to a different second service based on [[the]]a particular corresponding sub-prefix of [[the]]a particular corresponding pair --.
	Claims 9 and 17 recite similar limitations and therefore indefinite for the reasons detailed above. Furthermore, all other claims are respectively dependent upon claims 1, 9, and 17, and this inherit the deficiencies of claim 1, 9, and 17. 

	With respect to claims 2-5, 10-13, and 18, claims 2, 10, and 18 recite “each configuration parameter.” It is unclear what this refers to.  For purposes of compact prosecution only, Examiner has interpreted claim 2 as reciting – each of the configuration parameters --.
	Claims 4-5 and 12-13 inherit this deficiency.

	With respect to claims 3 and 11, each recites “the corresponding configuration parameter.” It is unclear what this refers to and there is a corresponding configuration parameter in each of the plurality of pairs.  For purposes of compact prosecution only, Examiner has interpreted claim 2 as reciting -- [[the]] a particular corresponding configuration parameter --.
	Claims 4-5 and 12-13 inherit this deficiency.

	With respect to claims 6 and 14, each recites “the corresponding second service based at least in part on the corresponding configuration property and the corresponding value.” It is unclear what this refers to.  For purposes of compact prosecution only, Examiner has interpreted claims 6 and 14 as reciting – [[the]]a corresponding second service based at least in part on [[the]]a particular corresponding configuration property and [[the]]a particular corresponding value --.

	With respect to claims 7, 15, and 19, each recites “the corresponding one or more sub-prefixes.” It is unclear what this refers to.  For purposes of compact prosecution only, Examiner has interpreted claims 6 and 14 as reciting – [[the]] corresponding one or more sub-prefixes --.
	
	With respect to claims 8, 16, and 20, each inherits the respective deficiency identified with respect to claims 7, 15, and 19.  
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. 20220100644 (hereinafter Tiwari) in view of Patterson-Jones et al. 20220100645 (hereinafter Patterson-Jones).

	With respect to claim 1, Tiwari discloses A system comprising: a computing device configured to (e.g., Fig. 1 and associated text, e.g., [0019] FIG. 1 is a functional block diagram of a system 100 for automated testing of web service APIs, in accordance with some embodiments of the present disclosure.): 
	receive an experiment request, the experiment request including a prefix of a pre-determined length (e.g., Figs. 1-3 and associated text, e.g., [0041], At step 306 of the method 300, the one or more hardware processors 104 are configured to extract metadata related to each of the plurality of web service APIs; [0045-46], Information related to a plurality of fields in resource class, present in the extracted metadata, are packed into a TestEngineObject model and will be utilized in request body of a test case. The information retrieved by the instance of the forwarder 206 are packed into an API data model and sent to the test engine server 208 in JSON format [experiment request including a prefix of a pre-determined length].); 
	determine a first service based, at least in part, on the prefix (e.g., Figs. 1-3 and associated text, e.g., [0041], At step 306 of the method 300, the one or more hardware processors 104 are configured to extract metadata related to each of the plurality of web service APIs; [0045-46], Information related to a plurality of fields in resource class, present in the extracted metadata, are packed into a TestEngineObject model and will be utilized in request body of a test case. The information retrieved by the instance of the forwarder 206 are packed into an API data model and sent to the test engine server 208 in JSON format [experiment request]. A typical API data model [experiment request] comprises: [0047] Api name (defined in the instance of the forwarder 206) ... [0049] values/paths (URI) ... [0050] methods (HTTP method) ... [0057] url (defined in the instance of the forwarder 206) [0058] sequence (Identified by ApiInfo annotation.) [0059] authDetails (Identified by ApiInfo annotation.); see also [0026-34], [0042-44], and [0060].); 
	transmit a portion of the experiment request to the first service (Id., particularly, [0045-46], The information retrieved by the instance of the forwarder 206 are packed into an API data model [experiment request] and sent to the test engine server 208 [first service] in JSON format.); 
	analyze, at the first service, the portion of the experiment request to determine a plurality of pairs of sub-prefixes and configuration parameters, each pair including a corresponding sub-prefix and a corresponding configuration parameter (e.g., Figs. 1-3 and associated text, e.g., [0061] The forwarder 206 forwards the extracted metadata [experiment request] to the test engine server 208 [first service]. In the test engine server 208, the API information receiver 210 receives the extracted metadata and stores it in the database 108, When a user initiates testing process, the test engine 212 collects the extracted metadata from the database 108 to generate test cases as a plurality of web service objects which act as request payloads to the web service API. The method of test case generation comprises: [0062] i. Creating a unique ID for the current testing session. [0063] ii. Choosing a web service API based on sequence, [0064] iii. For the chosen API, the test engine 212 gets the corresponding API details, from the database 108, comprising TestEngineObject which contains details of the request fields and fills given fields with values based on the constraints and strategy if it is boundary case or not; see also [0065-72].); 
	transmit each configuration parameter to a second service of a plurality of second services such that each configuration parameter is transmitted to a different second service based on the sub-prefix of the corresponding pair (e.g., Figs. 1-3 and associated text, e.g., [0072-73], iv. Creating a test case as a web service object comprising the API detail and TestEngineObject (created in step iii), the path variables, the request parameters and the request body in URL corresponding to the web service API and optionally the authentication method, the headers and the HTTP method. v. Repeating steps (ii) to (iv) for the remaining web service APIs according to the sequence. Once a test case is generated for a web service API in step (iv), the corresponding web service API is executed using the generated test case and response from the web service is read and stored in the database 108.); and 
	generate an experiment by [modifying] the plurality of second services based at least in part on the corresponding configuration parameters (Id., particularly, [0073], the corresponding web service API is executed using the generated test case [generate an experiment by modifying the plurality of second services based at least in part on the corresponding configuration parameters] and response from the web service is read and stored in the database 108.).
	Although Tiwari discloses generate an experiment by executing the plurality of second services based at least in part on the corresponding configuration parameters, it does not appear to disclose modifying the services.  However, this is taught in analogous art, Patterson-Jones (e.g., Figs. 1-10 and associated text, e.g., [0101] Beginning with block 301, the hypervisor 126 can receive configuration information from the fault injection service 143. For example, the hypervisor 126 could receive an application programing interface (API) function call from the fault injection service 143. The API call could include values for arguments that identify one or more virtual compute instances 116 hosted by the fault injection service 143, the type or nature of the fault to be introduced, and the duration that the fault state or condition should exist; [0103], Next, at block 306, the hypervisor 126 can introduce the fault into the runtime state of the specified virtual compute instance 116. For example, the hypervisor 126 could modify the amount of processor 119 cycles or memory 123 allocated to the virtual compute instance 116 as specified in the arguments of the API function call [modifying the plurality of second services includes modifying the configuration property based on the value]; see also [0013] and [0040].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Tiwari with the invention of Patterson-Jones because faults invariably happen and developers need to know if their system can provide an acceptable level of service in response to a failure.  

	With respect to claim 9, Tiwari discloses A method comprising: 
	receiving an experiment request, the experiment request including a prefix of a pre- determined length (e.g., Figs. 1-3 and associated text, e.g., [0041], At step 306 of the method 300, the one or more hardware processors 104 are configured to extract metadata related to each of the plurality of web service APIs; [0045-46], Information related to a plurality of fields in resource class, present in the extracted metadata, are packed into a TestEngineObject model and will be utilized in request body of a test case. The information retrieved by the instance of the forwarder 206 are packed into an API data model and sent to the test engine server 208 in JSON format [experiment request including a prefix of a pre-determined length].); 
	determining a first service based, at least in part, on the prefix (e.g., Figs. 1-3 and associated text, e.g., [0041], At step 306 of the method 300, the one or more hardware processors 104 are configured to extract metadata related to each of the plurality of web service APIs; [0045-46], Information related to a plurality of fields in resource class, present in the extracted metadata, are packed into a TestEngineObject model and will be utilized in request body of a test case. The information retrieved by the instance of the forwarder 206 are packed into an API data model and sent to the test engine server 208 in JSON format [experiment request]. A typical API data model [experiment request] comprises: [0047] Api name (defined in the instance of the forwarder 206) ... [0049] values/paths (URI) ... [0050] methods (HTTP method) ... [0057] url (defined in the instance of the forwarder 206) [0058] sequence (Identified by ApiInfo annotation.) [0059] authDetails (Identified by ApiInfo annotation.); see also [0026-34], [0042-44], and [0060].); 
	transmitting a portion of the experiment request to the first service (Id., particularly, [0045-46], The information retrieved by the instance of the forwarder 206 are packed into an API data model [experiment request] and sent to the test engine server 208 [first service] in JSON format.); 
	analyzing, at the first service, the portion of the experiment request to determine a plurality of pairs of sub-prefixes and configuration parameters, each pair including a corresponding sub-prefix and a corresponding configuration parameter (e.g., Figs. 1-3 and associated text, e.g., [0061] The forwarder 206 forwards the extracted metadata [experiment request] to the test engine server 208 [first service]. In the test engine server 208, the API information receiver 210 receives the extracted metadata and stores it in the database 108, When a user initiates testing process, the test engine 212 collects the extracted metadata from the database 108 to generate test cases as a plurality of web service objects which act as request payloads to the web service API. The method of test case generation comprises: [0062] i. Creating a unique ID for the current testing session. [0063] ii. Choosing a web service API based on sequence, [0064] iii. For the chosen API, the test engine 212 gets the corresponding API details, from the database 108, comprising TestEngineObject which contains details of the request fields and fills given fields with values based on the constraints and strategy if it is boundary case or not; see also [0065-72].); 
	transmitting each configuration parameter to a second service of a plurality of second services such that each configuration parameter is transmitted to a different second service based on the sub-prefix of the corresponding pair (e.g., Figs. 1-3 and associated text, e.g., [0072-73], iv. Creating a test case as a web service object comprising the API detail and TestEngineObject (created in step iii), the path variables, the request parameters and the request body in URL corresponding to the web service API and optionally the authentication method, the headers and the HTTP method. v. Repeating steps (ii) to (iv) for the remaining web service APIs according to the sequence. Once a test case is generated for a web service API in step (iv), the corresponding web service API is executed using the generated test case and response from the web service is read and stored in the database 108.); and 
	generating an experiment by [modifying] the plurality of second services based at least in part on the corresponding configuration parameters (Id., particularly, [0073], the corresponding web service API is executed using the generated test case [generate an experiment by modifying the plurality of second services based at least in part on the corresponding configuration parameters] and response from the web service is read and stored in the database 108.).
	Although Tiwari discloses generating an experiment by executing the plurality of second services based at least in part on the corresponding configuration parameters, it does not appear to disclose modifying the services.  However, this is taught in analogous art, Patterson-Jones (e.g., Figs. 1-10 and associated text, e.g., [0101] Beginning with block 301, the hypervisor 126 can receive configuration information from the fault injection service 143. For example, the hypervisor 126 could receive an application programing interface (API) function call from the fault injection service 143. The API call could include values for arguments that identify one or more virtual compute instances 116 hosted by the fault injection service 143, the type or nature of the fault to be introduced, and the duration that the fault state or condition should exist; [0103], Next, at block 306, the hypervisor 126 can introduce the fault into the runtime state of the specified virtual compute instance 116. For example, the hypervisor 126 could modify the amount of processor 119 cycles or memory 123 allocated to the virtual compute instance 116 as specified in the arguments of the API function call [modifying the plurality of second services includes modifying the configuration property based on the value]; see also [0013] and [0040].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Tiwari with the invention of Patterson-Jones because faults invariably happen and developers need to know if their system can provide an acceptable level of service in response to a failure.  

	With respect to claim 17, Tiwari discloses A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising (e.g., Fig. 1 and associate text, e.g., [0010], one or more non-transitory machine readable information storage mediums comprising one or more instructions, which when executed by one or more hardware processors causes a method for testing of web service APIs.): 
	receiving an experiment request, the experiment request including a prefix of a pre- determined length (e.g., Figs. 1-3 and associated text, e.g., [0041], At step 306 of the method 300, the one or more hardware processors 104 are configured to extract metadata related to each of the plurality of web service APIs; [0045-46], Information related to a plurality of fields in resource class, present in the extracted metadata, are packed into a TestEngineObject model and will be utilized in request body of a test case. The information retrieved by the instance of the forwarder 206 are packed into an API data model and sent to the test engine server 208 in JSON format [experiment request including a prefix of a pre-determined length].); 
	determining a first service based, at least in part, on the prefix (e.g., Figs. 1-3 and associated text, e.g., [0041], At step 306 of the method 300, the one or more hardware processors 104 are configured to extract metadata related to each of the plurality of web service APIs; [0045-46], Information related to a plurality of fields in resource class, present in the extracted metadata, are packed into a TestEngineObject model and will be utilized in request body of a test case. The information retrieved by the instance of the forwarder 206 are packed into an API data model and sent to the test engine server 208 in JSON format [experiment request]. A typical API data model [experiment request] comprises: [0047] Api name (defined in the instance of the forwarder 206) ... [0049] values/paths (URI) ... [0050] methods (HTTP method) ... [0057] url (defined in the instance of the forwarder 206) [0058] sequence (Identified by ApiInfo annotation.) [0059] authDetails (Identified by ApiInfo annotation.); see also [0026-34], [0042-44], and [0060].); 
	transmitting a portion of the experiment request to the first service (Id., particularly, [0045-46], The information retrieved by the instance of the forwarder 206 are packed into an API data model [experiment request] and sent to the test engine server 208 [first service] in JSON format.); 
	analyzing, at the first service, the portion of the experiment request to determine a plurality of pairs of sub-prefixes and configuration parameters, each pair including a corresponding sub-prefix and a corresponding configuration parameter (e.g., Figs. 1-3 and associated text, e.g., [0061] The forwarder 206 forwards the extracted metadata [experiment request] to the test engine server 208 [first service]. In the test engine server 208, the API information receiver 210 receives the extracted metadata and stores it in the database 108, When a user initiates testing process, the test engine 212 collects the extracted metadata from the database 108 to generate test cases as a plurality of web service objects which act as request payloads to the web service API. The method of test case generation comprises: [0062] i. Creating a unique ID for the current testing session. [0063] ii. Choosing a web service API based on sequence, [0064] iii. For the chosen API, the test engine 212 gets the corresponding API details, from the database 108, comprising TestEngineObject which contains details of the request fields and fills given fields with values based on the constraints and strategy if it is boundary case or not; see also [0065-72].); 
	transmitting each configuration parameter to a second service of a plurality of second services such that each configuration parameter is transmitted to a different second service based on the sub-prefix of the corresponding pair (e.g., Figs. 1-3 and associated text, e.g., [0072-73], iv. Creating a test case as a web service object comprising the API detail and TestEngineObject (created in step iii), the path variables, the request parameters and the request body in URL corresponding to the web service API and optionally the authentication method, the headers and the HTTP method. v. Repeating steps (ii) to (iv) for the remaining web service APIs according to the sequence. Once a test case is generated for a web service API in step (iv), the corresponding web service API is executed using the generated test case and response from the web service is read and stored in the database 108.); and 
	generating an experiment by [modifying] the plurality of second services based at least in part on the corresponding configuration parameters (Id., particularly, [0073], the corresponding web service API is executed using the generated test case and response from the web service is read and stored in the database 108.).
	Although Tiwari discloses generating an experiment by executing the plurality of second services based at least in part on the corresponding configuration parameters, it does not appear to disclose modifying the services.  However, this is taught in analogous art, Patterson-Jones (e.g., Figs. 1-10 and associated text, e.g., [0101] Beginning with block 301, the hypervisor 126 can receive configuration information from the fault injection service 143. For example, the hypervisor 126 could receive an application programing interface (API) function call from the fault injection service 143. The API call could include values for arguments that identify one or more virtual compute instances 116 hosted by the fault injection service 143, the type or nature of the fault to be introduced, and the duration that the fault state or condition should exist; [0103], Next, at block 306, the hypervisor 126 can introduce the fault into the runtime state of the specified virtual compute instance 116. For example, the hypervisor 126 could modify the amount of processor 119 cycles or memory 123 allocated to the virtual compute instance 116 as specified in the arguments of the API function call [modifying the plurality of second services includes modifying the configuration property based on the value]; see also [0013] and [0040].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Tiwari with the invention of Patterson-Jones because faults invariably happen and developers need to know if their system can provide an acceptable level of service in response to a failure.  

	With respect to claims 2, 10 and 18, Tiwari also discloses wherein each configuration parameter is associated with a configuration property and a value  (e.g., Figs. 1-3 and associated text, e.g., [0045-46], Information related to a plurality of fields in resource class, present in the extracted metadata, are packed into a TestEngineObject model and will be utilized in request body of a test case. The information retrieved by the instance of the forwarder 206 are packed into an API data model and sent to the test engine server 208 in JSON format A typical API data model comprises: [0047] Api name (defined in the instance of the forwarder 206) ... [0049] values/paths (URI) ... [0050] methods (HTTP method) ... [0057] url (defined in the instance of the forwarder 206) [0058] sequence (Identified by ApiInfo annotation.) [0059] authDetails (Identified by ApiInfo annotation.); see also [0026-34], [0042-44], and [0060].) and Patterson-Jones further discloses modifying the plurality of second services includes modifying the configuration property based on the value (e.g., Figs. 1-10 and associated text, e.g., [0101] Beginning with block 301, the hypervisor 126 can receive configuration information from the fault injection service 143. For example, the hypervisor 126 could receive an application programing interface (API) function call from the fault injection service 143. The API call could include values for arguments that identify one or more virtual compute instances 116 hosted by the fault injection service 143, the type or nature of the fault to be introduced, and the duration that the fault state or condition should exist; [0103], Next, at block 306, the hypervisor 126 can introduce the fault into the runtime state of the specified virtual compute instance 116. For example, the hypervisor 126 could modify the amount of processor 119 cycles or memory 123 allocated to the virtual compute instance 116 as specified in the arguments of the API function call [modifying the plurality of second services includes modifying the configuration property based on the value]; see also [0013] and [0040].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Tiwari with the invention of Patterson-Jones for the same reasons set forth above with respect to claims 1, 9, and 17.

	With respect to claims 3 and 11, Patterson-Jones further discloses wherein the computing device is further configured to determine the configuration property and the value based at least in part on a model configuration table and the corresponding configuration parameter (e.g., Figs. 1-10 and associated text, e.g., [0078] routing tables in the network 113 could be modified so that the network address for the service routes to the service proxy 112 instead of the service.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Tiwari with the invention of Patterson-Jones for the same reasons set forth above with respect to claims 1 and 9.

	With respect to claims 4 and 12, Patterson-Jones further discloses wherein the modifying the configuration property based on the value includes changing a global value of the configuration property to the value (e.g., Figs. 1-10 and associated text, e.g., [0101] Beginning with block 301, the hypervisor 126 can receive configuration information from the fault injection service 143. For example, the hypervisor 126 could receive an application programing interface (API) function call from the fault injection service 143. The API call could include values for arguments that identify one or more virtual compute instances 116 hosted by the fault injection service 143, the type or nature of the fault to be introduced, and the duration that the fault state or condition should exist; [0103], Next, at block 306, the hypervisor 126 can introduce the fault into the runtime state of the specified virtual compute instance 116. For example, the hypervisor 126 could modify the amount of processor 119 cycles or memory 123 allocated to the virtual compute instance 116 as specified in the arguments of the API function call [modifying the plurality of second services includes modifying the configuration property based on the value]; see also [0013] and [0040].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Tiwari with the invention of Patterson-Jones for the same reasons set forth above with respect to claims 1 and 9.

	With respect to claims 5 and 13, Patterson-Jones further discloses wherein the global value is one of a default value or a pre- experiment value of the configuration property (e.g., Figs. 1-10 and associated text, e.g., [0101] Beginning with block 301, the hypervisor 126 can receive configuration information from the fault injection service 143. For example, the hypervisor 126 could receive an application programing interface (API) function call from the fault injection service 143. The API call could include values for arguments that identify one or more virtual compute instances 116 hosted by the fault injection service 143, the type or nature of the fault to be introduced, and the duration that the fault state or condition should exist; [0103], Next, at block 306, the hypervisor 126 can introduce the fault into the runtime state of the specified virtual compute instance 116. For example, the hypervisor 126 could modify the amount of processor 119 cycles or memory 123 allocated to the virtual compute instance 116 as specified in the arguments of the API function call [modifying the plurality of second services includes modifying the configuration property based on the value]; see also [0013] and [0040].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Tiwari with the invention of Patterson-Jones for the same reasons set forth above with respect to claims 1 and 9.

	With respect to claims 6 and 14, Tiwari also discloses determine a configuration property and a corresponding value based at least in part on a configuration path corresponding to the configuration parameter (e.g., Figs. 1-3 and associated text, e.g., [0041], At step 306 of the method 300, the one or more hardware processors 104 are configured to extract metadata related to each of the plurality of web service APIs; [0045-46], Information related to a plurality of fields in resource class, present in the extracted metadata, are packed into a TestEngineObject model and will be utilized in request body of a test case. The information retrieved by the instance of the forwarder 206 are packed into an API data model and sent to the test engine server 208 in JSON format [experiment request]. A typical API data model [experiment request] comprises:... [0049] values/paths (URI) ... [0050] methods (HTTP method) ... [0057] url (defined in the instance of the forwarder 206); [0072-73], iv. Creating a test case as a web service object comprising the API detail and TestEngineObject (created in step iii), the path variables, the request parameters and the request body in URL corresponding to the web service API and optionally the authentication method, the headers and the HTTP method; see also [0026-34], [0042-44], and [0060].) and Patterson Jones further discloses modifying the corresponding second service based at least in part on the corresponding configuration property and the corresponding value (e.g., Figs. 1-10 and associated text, e.g., [0101] Beginning with block 301, the hypervisor 126 can receive configuration information from the fault injection service 143. For example, the hypervisor 126 could receive an application programing interface (API) function call from the fault injection service 143. The API call could include values for arguments that identify one or more virtual compute instances 116 hosted by the fault injection service 143, the type or nature of the fault to be introduced, and the duration that the fault state or condition should exist; [0103], Next, at block 306, the hypervisor 126 can introduce the fault into the runtime state of the specified virtual compute instance 116. For example, the hypervisor 126 could modify the amount of processor 119 cycles or memory 123 allocated to the virtual compute instance 116 as specified in the arguments of the API function call [modifying the plurality of second services includes modifying the configuration property based on the value]; see also [0013] and [0040].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Tiwari with the invention of Patterson-Jones for the same reasons set forth above with respect to claims 1 and 9.

Claims 7, 8, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari in view of Patterson-Jones, as applied to claims 1, 9, and 17, and further in view of Bajoria 11151020 (hereinafter Bajoria).

	With respect to claims 7, 15, and 19, Tiwari in view of Patterson-Jones does not appear to disclose wherein the computing device is further configured to determine the plurality of second services by comparing the corresponding one or more sub-prefixes to a routing table associated with the first service. However, this is taught in analogous art, Bajoria (e.g., Fig. 1 and associated text, e.g., col. 4:66-col. 5:19, API gateway 102 may be configured to route requests to the appropriate location on a per-function or per-component basis. In such an example, API gateway 102 may maintain a routing table identifying the location of the production environment 110 for each function exposed by an application and use the information in the routing table to route received requests to the appropriate location based on the function identified in the request; see also col. 11:38-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bajoria because “techniques are needed to accelerate deployment of applications and services in a continuous development pipeline,” as suggested by Bajoria (see col. 2:4-6).

With respect to claims 8, 16, and 20, Bajoria further teaches wherein the routing table includes a plurality of suffixes, each suffix associated with a service, and a service location (e.g., Fig. 1 and associated text, e.g., col. 4:66-col. 5:19, API gateway 102 may be configured to route requests to the appropriate location on a per-function or per-component basis. In such an example, API gateway 102 may maintain a routing table identifying the location of the production environment 110 for each function exposed by an application and use the information in the routing table to route received requests to the appropriate location based on the function identified in the request; see also col. 11:38-56).
t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bajoria for the same reason set forth above with respect to claims 7, 15, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Ottavi et al. 20100095276 teaches a standardized test file naming convention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194